DETAILED ACTION
Claims status
In response to the application filed on 07/26/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 07/26/2021 have been reviewed and accepted.


Priority
Acknowledgment is made of Applicant’s claim for priority upon Foreign Application No. 10-2018-0053464 filed on 05/10/2018. The effective filling date for the subject matter defined in the pending claims in this application is 05/10/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent 11075730 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claims 1-20; the claims 1-20 recite limitations substantially the same as in the US Patent 11075730 B2. These limitations are fully covered by the claims of the US Patent 11075730 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent 11075730 B2.
Instant Application: 17385371
US Patent 11075730 B2
1. A method by a terminal, the method comprising: receiving, from a base station, information for a sounding reference signal (SRS) configuration; receiving, from the base station, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS; and transmitting, to the base station, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present.

2. The method of claim 1, wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.

3. The method of claim 1, wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.

4. The method of claim 1, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.

5. The method of claim 1, wherein the reference signal is one of a synchronization signal block (SSB), channel state information - reference signal (CSI-RS), or another SRS, and wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.

6. A terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive information for a sounding reference signal (SRS) configuration, receive a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and transmit an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present.

7. The terminal of claim 6, wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.

8. The terminal of claim 6, wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.

9. The terminal of claim 6, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.

10. The terminal of claim 6, wherein the reference signal is one of a synchronization signal block (SSB), channel state information - reference signal (CSI-RS), or another SRS, and wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.

11. A method by a base station, the method comprising: transmitting, to a terminal, information for a sounding reference signal (SRS) configuration; transmitting, to the terminal, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS; and receiving, from the terminal, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present.

12. The method of claim 11, wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.

13. The method of claim 11, wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.

14. The method of claim 11, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.

15. The method of claim 11, wherein the reference signal is one of a synchronization signal block (SSB), channel state information - reference signal (CSI-RS), or another SRS, and wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.

16. A base station comprising: a transceiver; and a controller coupled with the transceiver and configured to: transmit, to a terminal, information for a sounding reference signal (SRS) configuration, transmit, to the terminal, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and receive, from the terminal, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present.

17. The base station of claim 16, wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.

18. The base station of claim 16, wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.

19. The base station of claim 16, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.

20. The base station of claim 16, wherein the reference signal is one of a synchronization signal block (SSB), channel state information - reference signal (CSI-RS), or another SRS, and wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.
1. A method by a terminal, the method comprising:
receiving, from a base station, information for a sounding reference signal (SRS) configuration;
receiving, from the base station, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS; and
transmitting, to the base station, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS,
wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present,
wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and
wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.
2. The method of claim 1,
wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and
wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.
3. The method of claim 1, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.
4. The method of claim 1,
wherein the reference signal is one of a synchronization signal block (SSB), channel state information reference signal (CSI-RS), or another SRS, and
wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.

5. A terminal comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
receive information for a sounding reference signal (SRS) configuration,
receive a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and
transmit an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS,
wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present,
wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and
wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.
6. The terminal of claim 5,
wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and
wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.
7. The terminal of claim 5, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.
8. The terminal of claim 5,
wherein the reference signal is one of a synchronization signal block (SSB), channel state information reference signal (CSI-RS), or another SRS, and
wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.

9. A method by a base station, the method comprising:
transmitting, to a terminal, information for a sounding reference signal (SRS) configuration;
transmitting, to the terminal, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS; and
receiving, from the terminal, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS,
wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present,
wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and
wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.
10. The method of claim 9,
wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and
wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.
11. The method of claim 9, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.
12. The method of claim 9,
wherein the reference signal is one of a synchronization signal block (SSB), channel state information-reference signal (CSI-RS), or another SRS, and
wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.

13. A base station comprising:
a transceiver; and
a controller coupled with the transceiver and configured to:
transmit, to a terminal, information for a sounding reference signal (SRS) configuration,
transmit, to the terminal, a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and
receive, from the terminal, an SRS on a first cell based on the information for the SRS configuration and the MAC CE for activating the SP SRS,
wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information and bandwidth part (BWP) information for a reference signal associated with spatial relationship are present,
wherein the MAC CE for activating the SP SRS includes the serving cell information and the BWP information, in a case that the indicator is set to 1, and
wherein the MAC CE for activating the SP SRS does not include the serving cell information and the BWP information, in a case that the indicator is set to 0.
14. The base station of claim 13,
wherein the serving cell information indicates an identity of a second cell on which a resource used for spatial relationship derivation for an SRS resource of the SRS is located, and
wherein the BWP information indicates a BWP on which the resource used for spatial relationship derivation for the SRS resource of the SRS is located.
15. The base station of claim 13, wherein the MAC CE includes at least one of serving cell information for the SRS, BWP information for the SRS, or SRS resource information for an SRS resource of the SRS.
16. The base station of claim 13,
wherein the reference signal is one of a synchronization signal block (SSB), channel state information-reference signal (CSI-RS), or another SRS, and
wherein the serving cell information and the BWP information are included in the MAC CE, in a case that a cell of the reference signal is different from the first cell on which the SRS is transmitted.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 9, 11, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 10,764,007 B2, Published on 02/16/2017) in view of Lin et al (US 2017/0289995 A1).
Regarding claim 1; Zhao discloses a method by a terminal, the method comprising: 
Receiving, from a base station, information for a sounding reference signal (SRS) configuration (See Fig. 3, at step 301, the terminal for obtaining configuration and triggering information of an SRS; Col. 10, Lines 10-15), 
Transmitting, to the base station,  an SRS on a first cell based on the information for the SRS configuration (See Fig. 3: transmitting the SRS to the base station, through the determined carrier and subframe with the determined power value, for estimating channel information based on the SRS, i.e., SRS configuration, and configuring the channel information as downlink channel information on the determined one of the FDD downlink carrier and the flexible duplex uplink carrier; See Zhao’s claim 1 and Col. 10, Lines 15-18) and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information (See Fig. 3: the configuration and triggering of the SRS includes a Cell-Specific SRS configuration. Col. 10 and Lines 35-40) and bandwidth part (BWP) information for a reference signal (See Fig. 3: the relationship between the Channel Information, i.e., bandwidth information, and the received reference signal is measured by the BS; Col. 19, Lines 1-10) associated with spatial relationship are present.
Even though, Zhao teaches the method of receiving SRS configuration, and indicating of bandwidth/channel part information for a received reference signal for measurement, Zhao doesn’t explicitly discuss the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and associating with spatial relationship.
However, Lin from the same field of endeavor discloses the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS (See ¶. [0070] for configuring SPS activation and deactivation. Lin further discusses that the eNB to be timely aligned with the UE state on activated or deactivated SPS resource(s), and if UL transmissions might occur in the granted SPS resource allocation instances. An acknowledgement in response to a PDCCH grant indication activation could for example consist of an UE transmitted new MAC PDU containing zero MAC SDUs on the first SPS granted resource to indicate successful activation when the UE buffer is empty.), and associating with spatial relationship (Lin: Configuring for spatial multiplexing for the MAC layer. ¶. [0104]).
The rationale of combining Lin into Zhao is that Lin’s teaching of configuring SPS activation of a new MAC PDU/SDS on the SPS granted resource could apparently be implemented into Zhao’s conventional of method of obtaining SRS configuration and triggering information.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS as taught by Lin to have incorporated in the system of Zhao, so that it would provide a beneficial of SPS periodicity to reduce the latency of initial UL transmission that allow in consecutive subframes. Lin: ¶. [0068].

Regarding claim 4; Zhao discloses the method wherein the MAC CE includes at least one of serving cell information for the SRS (See Zhao’s figure 4 and table 6 for Cell-specific SRS subframe configuration; Col. 21, Lines 30-65).
[Office’s Note: Because of the alternative claim language such as “at least one of…or”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 6; Zhao discloses a terminal comprising: 
a transceiver; and a controller coupled with the transceiver and configured to: 
receive information for a sounding reference signal (SRS) configuration (See Fig. 3, at step 301, the terminal for obtaining configuration and triggering information of an SRS; Col. 10, Lines 10-15), 
transmit an SRS on a first cell based on the information for the SRS configuration (See Fig. 3: transmitting the SRS to the base station, through the determined carrier and subframe with the determined power value, for estimating channel information based on the SRS, i.e., SRS configuration, and configuring the channel information as downlink channel information on the determined one of the FDD downlink carrier and the flexible duplex uplink carrier; See Zhao’s claim 1 and Col. 10, Lines 15-18) and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information (See Fig. 3: the configuration and triggering of the SRS includes a Cell-Specific SRS configuration. Col. 10 and Lines 35-40) and bandwidth part (BWP) information for a reference signal (See Fig. 3: the relationship between the Channel Information, i.e., bandwidth information, and the received reference signal is measured by the BS; Col. 19, Lines 1-10) associated with spatial relationship are present.
Even though, Zhao teaches the method of receiving SRS configuration, and indicating of bandwidth/channel part information for a received reference signal for measurement, Zhao doesn’t explicitly discuss the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and associating with spatial relationship.
However, Lin from the same field of endeavor discloses the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS (See ¶. [0070] for configuring SPS activation and deactivation. Lin further discusses that the eNB to be timely aligned with the UE state on activated or deactivated SPS resource(s), and if UL transmissions might occur in the granted SPS resource allocation instances. An acknowledgement in response to a PDCCH grant indication activation could for example consist of an UE transmitted new MAC PDU containing zero MAC SDUs on the first SPS granted resource to indicate successful activation when the UE buffer is empty.), and associating with spatial relationship (Lin: Configuring for spatial multiplexing for the MAC layer. ¶. [0104]).
The rationale of combining Lin into Zhao is that Lin’s teaching of configuring SPS activation of a new MAC PDU/SDS on the SPS granted resource could apparently be implemented into Zhao’s conventional of method of obtaining SRS configuration and triggering information.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS as taught by Lin to have incorporated in the system of Zhao, so that it would provide a beneficial of SPS periodicity to reduce the latency of initial UL transmission that allow in consecutive subframes. Lin: ¶. [0068].

Regarding claim 9; Zhao discloses the terminal wherein the MAC CE includes at least one of serving cell information for the SRS (See Zhao’s figure 4 and table 6 for Cell-specific SRS subframe configuration; Col. 21, Lines 30-65).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 11; Zhao discloses a method by a base station, the method comprising: 
transmitting, to a terminal, information for a sounding reference signal (SRS) configuration (See Fig. 3, at step 301, the terminal for obtaining configuration and triggering information of an SRS; Col. 10, Lines 10-15), 
receiving, from the terminal, an SRS on a first cell based on the information for the SRS configuration (See Fig. 3: transmitting the SRS to the base station, through the determined carrier and subframe with the determined power value, for estimating channel information based on the SRS, i.e., SRS configuration, and configuring the channel information as downlink channel information on the determined one of the FDD downlink carrier and the flexible duplex uplink carrier; See Zhao’s claim 1 and Col. 10, Lines 15-18) and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information (See Fig. 3: the configuration and triggering of the SRS includes a Cell-Specific SRS configuration. Col. 10 and Lines 35-40) and bandwidth part (BWP) information for a reference signal (See Fig. 3: the relationship between the Channel Information, i.e., bandwidth information, and the received reference signal is measured by the BS; Col. 19, Lines 1-10) associated with spatial relationship are present.
Even though, Zhao teaches the method of receiving SRS configuration, and indicating of bandwidth/channel part information for a received reference signal for measurement, Zhao doesn’t explicitly discuss the method of transmitting a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and associating with spatial relationship.
However, Lin from the same field of endeavor discloses the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS (See ¶. [0070] for configuring SPS activation and deactivation. Lin further discusses that the eNB to be timely aligned with the UE state on activated or deactivated SPS resource(s), and if UL transmissions might occur in the granted SPS resource allocation instances. An acknowledgement in response to a PDCCH grant indication activation could for example consist of an UE transmitted new MAC PDU containing zero MAC SDUs on the first SPS granted resource to indicate successful activation when the UE buffer is empty.), and associating with spatial relationship (Lin: Configuring for spatial multiplexing for the MAC layer. ¶. [0104]).
The rationale of combining Lin into Zhao is that Lin’s teaching of configuring SPS activation of a new MAC PDU/SDS on the SPS granted resource could apparently be implemented into Zhao’s conventional of method of obtaining SRS configuration and triggering information.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS as taught by Lin to have incorporated in the system of Zhao, so that it would provide a beneficial of SPS periodicity to reduce the latency of initial UL transmission that allow in consecutive subframes. Lin: ¶. [0068].

Regarding claim 14; Zhao discloses the method wherein the MAC CE includes at least one of serving cell information for the SRS (See Zhao’s figure 4 and table 6 for Cell-specific SRS subframe configuration; Col. 21, Lines 30-65).
[Office’s Note: Because of the alternative claim language such as “at least one of…or”, only one of the alternative limitations has been analyzed by the examiner].


Regarding claim 16; Zhao discloses a base station comprising:
a transceiver; and a controller coupled with the transceiver and configured to: 
transmit to a terminal, information for a sounding reference signal (SRS) configuration (See Fig. 3, at step 301, the terminal for obtaining configuration and triggering information of an SRS; Col. 10, Lines 10-15), 
receive, from the terminal, an SRS on a first cell based on the information for the SRS configuration (See Fig. 3: transmitting the SRS to the base station, through the determined carrier and subframe with the determined power value, for estimating channel information based on the SRS, i.e., SRS configuration, and configuring the channel information as downlink channel information on the determined one of the FDD downlink carrier and the flexible duplex uplink carrier; See Zhao’s claim 1 and Col. 10, Lines 15-18) and the MAC CE for activating the SP SRS, wherein the MAC CE for activating the SP SRS includes an indicator for indicating whether serving cell information (See Fig. 3: the configuration and triggering of the SRS includes a Cell-Specific SRS configuration. Col. 10 and Lines 35-40) and bandwidth part (BWP) information for a reference signal (See Fig. 3: the relationship between the Channel Information, i.e., bandwidth information, and the received reference signal is measured by the BS; Col. 19, Lines 1-10) associated with spatial relationship are present.
Even though, Zhao teaches the method of receiving SRS configuration, and indicating of bandwidth/channel part information for a received reference signal for measurement, Zhao doesn’t explicitly discuss the method of transmitting a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS, and associating with spatial relationship.
However, Lin from the same field of endeavor discloses the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS (See ¶. [0070] for configuring SPS activation and deactivation. Lin further discusses that the eNB to be timely aligned with the UE state on activated or deactivated SPS resource(s), and if UL transmissions might occur in the granted SPS resource allocation instances. An acknowledgement in response to a PDCCH grant indication activation could for example consist of an UE transmitted new MAC PDU containing zero MAC SDUs on the first SPS granted resource to indicate successful activation when the UE buffer is empty.), and associating with spatial relationship (Lin: Configuring for spatial multiplexing for the MAC layer. ¶. [0104]).
The rationale of combining Lin into Zhao is that Lin’s teaching of configuring SPS activation of a new MAC PDU/SDS on the SPS granted resource could apparently be implemented into Zhao’s conventional of method of obtaining SRS configuration and triggering information.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of receiving a medium access control (MAC) control element (CE) for activating a semi-persistent (SP) SRS as taught by Lin to have incorporated in the system of Zhao, so that it would provide a beneficial of SPS periodicity to reduce the latency of initial UL transmission that allow in consecutive subframes. Lin: ¶. [0068].

Regarding claim 19; Zhao discloses the base station wherein the MAC CE includes at least one of serving cell information for the SRS (See Zhao’s figure 4 and table 6 for Cell-specific SRS subframe configuration; Col. 21, Lines 30-65).
[Office’s Note: Because of the alternative claim language such as “or”, only one of the alternative limitations has been analyzed by the examiner].


Allowable Subject Matter
Claims 2-3, 5, 7-8, 10, 12-13, 15, 17-18, and 20 are objected to as being dependent upon the rejected base claims 1, 6, 11, and 16 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2019/0190669 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416